274 S.W.3d 696 (2008)
In re INTERNATIONAL PROFIT ASSOCIATES, INC.; International Tax Advisors, Inc.; and IPA Advisory and Intermediary Services, LLC.
No. 13-08-00052-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
February 21, 2008.
Chad M. Upham, Nunley, Jolley, Cluck, Aelvoet, Kelly P. Rogers, J. Ken Nunley, Boerne, for relators.
*697 Rebecca Vela, Raymond L. Thomas, Kittleman, Thomas, Ramirez & Gonzales, McAllen, for real party in interest.
Before Justices RODRIGUEZ, GARZA, and VELA.

MEMORANDUM OPINION
PER CURIAM.[1]
Relators, International Profit Associates, Inc., International Tax Advisors, Inc., and IPA Advisory and Intermediary Services, LLC, filed a petition for writ of mandamus in the above cause on January 22, 2008. Real party in interest, McAllen Tropicpak, Inc., filed a response on February 8, 2008. The Court, having examined and fully considered the petition for writ of mandamus with appendix, record, and the response, is of the opinion that relators have not shown themselves entitled to the relief sought. Accordingly, relators' petition for writ of mandamus is denied. See TEX.R.APP. P. 52.8(a).
NOTES
[1]  See TEX.R.APP. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not required to do so."); TEX.R.APP. P. 47.4 (distinguishing opinions and memorandum opinions).